Judgment awarding plaintiff damages in the sum of $2,089.18 for fraudulently obtaining and executing a final order awarding possession of residential premises to defendant landlord in a summary proceeding for nonpayment of rent and for wrongful deprivation of plaintiff tenant’s possession of said premises, unanimously reversed, on the law and on the facts, with costs to defendant-appellant, and the complaint dismissed. The alleged fraud is intrinsic rather than extrinsic. Plaintiff may not collaterally attack the final order of the Municipal Court. (David v. Faymam, 273 App. Div. 408, affd. 298 N. Y. 669; Grouse v. MeVickar, 207 N. Y. 213.) The Municipal Court had jurisdiction over the parties and the subject matter and the issue as to the nonpayment of rent was there directly involved and determined; its final order, although rendered on plaintiff’s default, is conclusive. (Grouse v. MeVickar, supra, p. 217.) Concur — McNally, J. P., Eager, Steuer and Witmer, JJ.